                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            2:16-CR-00390(A) VAP

 Defendant           ANTOLIN, LEONARDO                                       Social Security No. 4         5   0   9
 akas:   “Rowdy”

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.      JAN     27   2020

  COUNSEL                                                             ANTHONY SOLIS, CJA
                                                                            (Name of Counsel)

    PLEA             / GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING             There being a FINDING of GUILTY, defendant has been convicted as charged of the offense(s) of:
                     RACKETEER INFLUENCE AND CORRUPT ORGANIZATIONS CONSPIRACY, in Violation of TITLE 18 U.S.C.
                     § 1962(d) as charged in COUNT 1; VIOLENT CRIME IN AID OF RACKETEERING, in Violation of TITLE 18
                     U.S.C. § 1959(a)(5) as charged in COUNT 6; VIOLENT CRIME IN AID OF RACKETEERING, in Violation of
                     TITLE 18 U.S.C. § 1959(a)(3) as charged in COUNT 9; CONSPIRACY TO TRAFFIC CONTROLLED
                     SUBSTANCES, in Violation of TITLE 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(A) as charged in COUNT 11;
                     DISCHARGING A FIREARM DURING AND IN RELATION TO A CRIME OF VIOLENCE, in Violation of TITLE
                     18 U.S.C. §§ 924(c)(1)(A)(iii), (j)(1) and (2)(a) as charged in COUNT 27 of the FIRST SUPERSEDING INDICTMENT.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM
  ORDER

       It is ordered that the defendant shall pay to the United States a special assessment of $500, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility Program.

       Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant does not have
the ability to pay a fine.

       Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby
committed to the custody of the Bureau of Prisons to be imprisoned for a term of: FOUR-HUNDRED EIGHTY
(480) MONTHS. This term consists of 360 months on each of Counts 1 and 11, 240 months on Count 9, and 120
months on Count 6, to be served concurrently, and 120 months on Count 27 fo the First Superseding Indictment,
to be served consecutively to the terms imposed on Counts 1, 6, 9, and 11.

       Upon release from imprisonment, the defendant shall be placed on supervised release for a term of five (5)
years. This term consists of 5 years on each of Counts 1, 11 and 27, and 3 years on each of Counts 6 and 9 of the
First Superseding Indictment, all such terms to run concurrently under the following terms and conditions:

       1. The defendant shall comply with the rules and regulations of the United States Probation Office &
Pretrial Services Office and General Order 18-10.

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 1 of 4
 USA vs.     LEONARDO ANTOLIN                                  Docket No.:   2:16-CR-00390(A) VAP



       2. The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit
to one drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, not
to exceed eight tests per month, as directed by the Probation Officer.

      3. During the period of community supervision, the defendant shall pay the special assessment in
accordance with this judgment's orders regarding such payment.

         4. The defendant shall cooperate in the collection of a DNA sample from the defendant.

       5. The defendant shall participate in an outpatient substance abuse treatment and counseling program that
includes urinalysis, breath and sweat patch testing, as directed by the Probation Officer. The defendant shall
abstain from using alcohol and illicit drugs, and from abusing prescription medications during the period of
supervision.

       6. As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered
treatment to the aftercare contractors during the period of community supervision. The defendant shall provide
payment and proof of payment as directed by the Probation Officer. If the defendant has no ability to pay, no
payment shall be required.

       7. The defendant shall not associate with anyone known to him to be a member of the Canta Ranas Gang
and others known to him to be participants in the Canta Ranas Gang Organization’s criminal activities, with the
exception of his family members. He may not wear, display, use or possess any gang insignias, emblems, badges,
buttons, caps, hats, jackets, shoes, or any other clothing that defendant knows evidence affiliation with the Canta
Ranas Organization, and may not display any signs or gestures that defendant knows evidence affiliation with the
Canta Ranas Organization.

       8. As directed by the Probation Officer, the defendant shall not be present in any area known to him to be
a location where members of the Canta Ranas Gang meet or assemble.

       9. The defendant shall submit to a search, at any time, with or without warrant, and by any law enforcement
or probation officer, of the defendant's person and any property, house, residence, vehicle, papers, computers [as
defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic communication or data storage devices or media,
effects and other areas under the offender’s control, upon reasonable suspicion concerning a violation of a
condition of supervision or unlawful conduct by the defendant, or by any probation officer in the lawful discharge
of the officer's supervision functions.

       The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the
substance abuse treatment provider to facilitate the defendant's treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the treatment provider is prohibited without the
consent of the Court.

\\ \\
\\ \\


CR-104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                  Page 2 of 4
 USA vs.     LEONARDO ANTOLIN                                    Docket No.:   2:16-CR-00390(A) VAP

       IT IS RECOMMENDED that the defendant be placed in a facility where he can receive drug
substance abuse treatment.

       IT IS FURTHER RECOMMENDED that at the end of the defendant’s custodial sentence, he be
placed, as appropriate in a facility for drug substance abuse treatment.

       IT IS FURTHER RECOMMENDED that the defendant be designated to a facility in the Southern
California area.

         Court finds pursuant to 18 U.S.C. 3663A, that a restitution hearing be set for April 20, 2020 at 9:00
a.m.

         Upon motion of the government, all remaining counts are ordered dismissed as to this defendant.

       It is ordered the defendant shall remain in this district pending the restitution hearing set above or, by
order of the Court.

         DEFENDANT INFORMED OF HIS RIGHT TO APPEAL.

 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            February 3, 2020
            Date                                      VIRGINIA A. PHILLIPS,
                                                      CHIEF U.S. DISTRICT JUDGE
 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S.
 Marshal or other qualified officer.

                                                    Kiry Gray, Clerk, U.S. District Court




            February 3, 2020                   By        /s/
            Filed Date                              Beatrice Herrera, Courtroom Deputy Clerk




CR-104 (wpd 10/18)                     JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 3 of 4
 USA vs.     LEONARDO ANTOLIN                                                        Docket No.:      2:16-CR-00390(A) VAP


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                     STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                     While the defendant is on probation or supervised release pursuant to this judgment:

 1.    The defendant must not commit another federal, state, or local          9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                        in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal               convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a             officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                    the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                  that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by            rehabilitation;
       the court or probation officer;                                         10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                  purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation              controlled substance, or any paraphernalia related to such substances,
       officer;                                                                      except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation     11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment             arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;            12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation             destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before   13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                 enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;               permission of the court;
 7.    The defendant must permit the probation officer to contact him or       14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation             persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and           those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                              confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by              such notifications;
       the probation officer for schooling, training, or other acceptable      15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days               implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                      criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                         defendant; and provide the defendant with needed educational or
                                                                                     vocational training, medical care, or other correctional treatment in the
                                                                                     most effective manner.



 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
SANCTIONS

       The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest
or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under
18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. §
3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before
April 24, 1996.

      If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the
defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the
defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments are paid
in full. 18 U.S.C. § 3612(b)(l)(F).

       The defendant must notify the Court (through the Probation Office) and the United States Attorney of any
material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine
or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the
government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of

CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 4 of 4
payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18
U.S.C. § 3563(a)(7).

         Payments will be applied in the following order:

    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF
FINANCIAL SANCTIONS

       The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest
or unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under
18 U.S.C. § 3612(f)(1). Payments may be subject to penalties for default and delinquency under 18 U.S.C. §
3612(g). Interest and penalties pertaining to restitution, however, are not applicable for offenses completed before
April 24, 1996.




CR-104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 5 of 4
 USA vs.     LEONARDO ANTOLIN                                     Docket No.:   2:16-CR-00390(A) VAP


        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision,
 the defendant must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the
 defendant’s mailing address or residence address until all fines, restitution, costs, and special assessments are
 paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of
 any material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay
 a fine or restitution, as required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the
 government or the victim, and may, on its own motion or that of a party or the victim, adjust the manner of
 payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation
 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

              1. Special assessments under 18 U.S.C. § 3013;
              2. Restitution, in this sequence (under 18 U.S.C. § 3664(I), all non-federal victims must be paid
 before the United
                    States is paid):
                     Non-federal victims (individual and corporate),
                     Providers of compensation to non-federal victims,
                     The United States as victim;
              3. Fine;
              4. Community restitution, under 18 U.S.C. § 3663©; and
              5. Other penalties and costs.

   CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL
                                 SANCTIONS

         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed
 release authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing
 their disclosure and (3) an accurate financial statement, with supporting documentation as to all assets, income
 and expenses of the defendant. In addition, the defendant must not apply for any loan or open any line of credit
 without prior approval of the Probation Officer.

        The defendant must maintain one personal checking account. All of defendant’s income, “monetary
 gains,” or other pecuniary proceeds must be deposited into this account, which must be used for payment of all
 personal expenses. Records of all other bank accounts, including any business accounts, must be disclosed to
 the Probation Officer upon request.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value
 in excess of $500 without approval of the Probation Officer until all financial obligations imposed by the Court
 have been satisfied in full.

                     These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                               Page 6 of 4
 USA vs.     LEONARDO ANTOLIN                                 Docket No.:   2:16-CR-00390(A) VAP



                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                 to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal
 determined on
 Defendant delivered on                                                 to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and
     Commitment.
                                                     United States Marshal

                                                By
            Date                                     Deputy Marshal

                                                CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original
 on file in my office, and in my legal custody.
                                                     Clerk, U.S. District Court

                                                By
            Filed Date                               Deputy Clerk




                                FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke
supervision, (2) extend the term of supervision, and/or (3) modify the conditions of supervision.

      These conditions have been read to me. I fully understand the conditions and have been provided a
copy of them.


         (Signed)
               Defendant                                         Date
CR-104 (wpd 10/18)                    JUDGMENT & PROBATION/COMMITMENT ORDER                                 Page 7 of 4
 USA vs.     LEONARDO ANTOLIN                                     Docket No.:   2:16-CR-00390(A) VAP




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                        Page 8 of 4
